Citation Nr: 1547041	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (previously claimed as a back condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As discussed further below, the RO first denied the Veteran's claim for entitlement to service connection for a back condition in an August 1970 decision.  Moreover, the Veteran did not thereafter perfect an appeal, and the decision became final.  As such, the Board has properly characterized the issue on appeal as whether the new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back condition.  

The Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to veterans and their dependents or survivors.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015).  An appeal consists of a timely filed notice of disagreement (NOD), a statement of the case (SOC), and a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The Veteran filed a timely February 2011 NOD in response to the RO's February 2010 denial of his claims to reopen previously denied claims of entitlement to service connection for diabetes mellitus type II, benign prostate hypertrophy (claimed as a prostate condition), acute bronchitis (claimed as a lung condition to include emphysema), bilateral pulmonary artery emboli (claimed as a thorax condition), and a trachea condition, in addition to claims of entitlement to service connection for hypertension, lipomatosis, psoriasis, and infertility.  This was followed by a subsequent December 2013 SOC and a timely VA Form 9 substantive appeal submitted by the Veteran that same month.  Therefore, the Board acknowledges that these issues have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  Specifically, a November 2015 notice letter to the Veteran documents that his requested videoconference hearing has been scheduled.  As such, the Board will not accept jurisdiction over the issues listed above at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  An August 1970 RO decision denied entitlement to service connection for a back condition.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the August 1970 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a back condition, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's degenerative disc disease (DDD) of the lumbar spine did not onset during active service or within one year of service discharge and it is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The August 1970 RO decision which denied entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a back condition has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection degenerative disc disease (DDD) of the lumbar spine (previously claimed as a back condition) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As discussed above, the Board has properly characterized the Veteran's claim on appeal as a claim to reopen his previously denied claim of entitlement to service connection for a back condition.  As such, the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided in a December 2009 letter sent by the RO to the Veteran, which also provided proper notice regarding how to substantiate a claim of entitlement to service connection.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded a VA examination in December 2009 wherein the VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination.  Additionally, he provided a clear rationale for the opinion rendered.  Therefore, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Back Condition

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a back condition was previously denied in an August 1970 RO decision.  At that time, the RO found that there was no current back condition shown upon VA examination.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 1970 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final August 1970 RO decision, relevant evidence added to the record includes a July 2009 private opinion and a December 2009 VA examination.  The July 2009 private physician provided a positive nexus opinion regarding the Veteran's multi-level discogenic disease of the lumbar spine with radiculopathy and neuropathy, while the December 2009 VA examiner rendered a negative nexus opinion concerning the Veteran's degenerative disc disease (DDD) of the lumbar spine with bilateral radiculopathy.  

The evidence discussed above is new and material; it was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for a back condition must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Lumbar Spine DDD (back condition)

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran first submitted a claim of entitlement to service connection for a back condition in December 1969.  As discussed above, this claim was denied in August 1970, after there was no musculoskeletal or back condition shown upon VA examination in July 1970.  Thereafter, the Veteran filed a new claim of entitlement to service connection for a back condition in August 2009.  As discussed above, the Board has properly construed his August 2009 claim as a claim to reopen his previously denied claim of entitlement to service connection for a back condition; moreover, the Board has herein reopened the Veteran's claim and will proceed to adjudicate his claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (previously claimed as a back condition).  

Service treatment records document a normal clinical evaluation of the Veteran's spine upon pre-induction examination in February 1968.  In February 1969, he complained of low back pain after throwing sand bags.  Upon physical examination, his back was aligned, without muscle spasm or neurological deficits, and poor range of motion; the noted impression was low back strain.  That same month, the Veteran was noted to be under the care of the orthopedic clinic for back pain.  Although a clinical evaluation of the Veteran's spine was normal upon separation examination in November 1969, the Veteran reported back pain within a concurrent report of medical history.  However, upon review of his subjective report, the physician noted that the reported condition was of no apparent medical consequence.  

Based upon service treatment records discussed above, the Board acknowledges that the Veteran reported low back pain during active service in February 1969, when he was diagnosed with low back strain, and again upon separation examination, although no objective back condition was diagnosed at that time.  As such, the evidence does not establish that the Veteran developed a chronic low back disability, including lumbar spine DDD, from his in-service injury in November 1969.  Notably, a July 1970 VA examination conducted within the first year after service separation did not document a finding of a chronic back disability, and there is no finding of a chronic back disability, including arthritis, by November 1970.  Therefore, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service treatment records from March 1970 document a negative x-ray of the lumbosacral spine.  In December 1974, the Veteran complained of low back pain for three weeks after lifting an object.  Upon physical examination, he displayed pain over the paravertebral muscles.  Again in February 1985, the Veteran complained of back pain for one week in duration.  A March 1986 x-ray of the lumbosacral spine found no evidence of bone lesions or arthritic changes.  In August 1997, private treatment records document cervical disc syndrome and pain in the thoracic spine.  

VA treatment records from June 2005 document the Veteran's complaint of low back pain for two weeks.  Upon physical examination, his back was nontender, without masses, although he displayed deep muscle tenderness in the gluteus.  In October 2005, the Veteran continued to complain of chronic back pain; however, he displayed intact range of motion, with good muscle tone and no deformities.  In October 2007, he continued to complain of chronic low back pain.  Upon physical examination, range of motion was intact, with adequate muscle tone and no deformities, although the Veteran displayed pinpoint tenderness of the paravertebral muscles.  Finally, VA treatment records from February2008 document degenerative changes of the lumbar spine with central canal narrowing at L4-L5 levels.  

Therefore, the remaining inquiry is whether there is a relationship, or nexus, between the Veteran's current low back disability and his active service. As discussed below, there is conflicting expert medical evidence in this regard.  

In support of his claim, the Veteran submitted a July 2009 private opinion which concluded that it was more probable than not that his back problem, diagnosed as multilevel discogenic disease with disc bulging and degenerative disease, was service-connected secondary to his active service.  The physician noted the Veteran's in-service fracture of his right 5th metatarsal fracture and resulting cast with elevated support at the ankle, which causes bad posture and weight bearing problems, as well as a reported in-service incident where the Veteran complained of back pain after lifting heavy sand bags.  The physician stated that this could put stress on the Veteran's back and result in bad posture, loss of correct spinal alignment and curvature, and present as disc bulging and herniation with degenerative problems, radiculopathy, and neuropathy.  

The Veteran was afforded a VA spine examination in December 2009, at which time he reported an injury to his low back during active service which resulted from lifting sand bags, in addition to performing guard duty in small, cramped areas.  He further reported contact low back problems since that time.  Following a physical examination, the examiner diagnosed lumbar DDD with bilateral radiculopathy which was not at least as likely as not related to the Veteran's active service.  In support of his opinion, the examiner reviewed the Veteran's claims file, including service treatment records.  He acknowledged the evidence of low back injury during active service, including after lifting sand bags and treatment on several different occasions.  However, he opined that the Veteran's in-service lumbar strain was evidently resolved during active service based upon the July 1970 VA examination which contained no objective findings or diagnosis of lumbar strain or any other back condition; moreover, the examiner noted that there was no evidence of low back treatment during the first year after release from active service or for several years thereafter.  Additionally, the examiner stated that as late as 1986, nearly twenty years after the Veteran's first incident of low back pain, the Veteran had negative x-rays of the lumbar spine, without evidence of arthritic changes, and that the next subsequent x-rays he reviewed were provided by the Veteran and documented decreased vertebral space and degenerative changes consistent with DDD in January 1990.  

Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  Notably, the December 2009 VA examiner's opinions was based upon a thorough review of the claims file, the Veteran's reported medical history, and a physical examination; the resulting opinion clearly addresses the Veteran's current low back disability and provides a reasoned analysis and rationale in support.  Conversely, while the July 2009 private physician's opinion is supported by a rationale, it appears that the physician's ultimate opinion, that the Veteran's in-service injuries and complaints "could" have resulted in his diagnosed multilevel discogenic disease with disc bulging and degenerative disease, is speculative in nature; therefore its probative value is diminished.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Moreover, there is no indication that the private physician's opinion was rendered following a thorough review of the Veteran's claims file, which further limits the probative value afforded to it by the Board.  While a review of a claims file is by no means required, here, the private examiner did not reference or comment on the history referenced by the VA examiner in formulating his opinion.  

The Board finds that the December 2009 VA examiner's opinion contains the most thorough and reasoned analysis regarding whether a nexus exists between the Veteran's current low back disability and his active service.  Therefore, the Board affords more probative weight to the December 2009 VA examiner's opinion which is factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

The Veteran is competent to testify concerning his history of low back pain, because this is capable of lay observation and experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to provide a nexus opinion that his current lumbar DDD is somehow related to an isolated occurrence of back pain, diagnosed as low back strain, during active service, as to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Moreover, to the extent the Veteran reports low back symptoms continuing since active service, the Board notes that such statements lack probative value because they are inconsistent with the evidence of record, including the July 1970 VA examination which fails to document any back complaints or diagnosis.  

In summary, while there is some private medical evidence in support of the claim, the preponderance of the evidence is against a finding of a nexus relationship between the Veteran's current low back disability and his active service.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim of entitlement to service connection for a back condition is reopened; to that extent only, the claim is granted.  

Service connection for DDD of the lumbar spine (previously claimed as a back condition) is denied.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


